     Case: 5:21-cv-00765-SL Doc #: 1 Filed: 04/12/21 1 of 7. PageID #: 1




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION



 Diane Doing,

                          Plaintiff,              Civil Action No.

           – against–

 The Huntington National Bank and Trans           COMPLAINT
 Union, LLC

                          Defendant(s).


                                       COMPLAINT

       Plaintiff, Diane Doing (hereinafter “Plaintiff”), by and through her attorneys, the

Law Offices of Robert S. Gitmeid & Associates, PLLC, by way of Complaint against

Defendants, The Huntington National Bank (“Huntington”) and Trans Union, LLC

(“Trans Union”) alleges as follows:

                                   INTRODUCTION

      1. This is an action for damages brought by an individual consumer for

         Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

         seq. (the “FCRA”) and other claims related to unlawful credit reporting

         practices. The FCRA prohibits furnishers of credit information from falsely

         and inaccurately reporting consumers’ credit information to credit reporting

         agencies.

                                        PARTIES

      2. Plaintiff, Diane Doing, is an adult citizen of Ohio.


                                             1
Case: 5:21-cv-00765-SL Doc #: 1 Filed: 04/12/21 2 of 7. PageID #: 2




3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

4. Defendant Huntington is a business entity that furnishes consumer credit

   information to consumer reporting agencies.

5. Defendant Trans Union is a limited liability company that engages in the

   business of maintaining and reporting consumer credit information.

                        JURISDICTION AND VENUE

6. This Court has subject matter jurisdiction over this matter pursuant to 28

   U.S.C. § 1331 because the rights and obligations of the parties in this action

   arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

   action to enforce any liability created under 15 U.S.C. § 1681 may be brought

   in any appropriate United States District Court, without regard to the amount in

   controversy.

7. Venue in this district is proper pursuant to 28 U.S.C. § 1391 (b)(2) because a

   substantial part of the events and omissions giving rise to Plaintiff’s claims

   occurred in Ohio where the Plaintiff resides.

                         FACTUAL ALLEGATIONS

8. Defendant Huntington issued a credit card account ending in 2484 to Plaintiff.

   The account was routinely reported on Plaintiff’s consumer credit report.

9. The consumer report at issue is a written communication of information

   concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

   character, general reputation, personal characteristics, or mode of living which

   is used or for the purpose of serving as a factor in establishing the consumer’s




                                     2
Case: 5:21-cv-00765-SL Doc #: 1 Filed: 04/12/21 3 of 7. PageID #: 3




   eligibility for credit to be used primarily for personal, family, or household

   purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

10. On or about February 19, 2021, Plaintiff and Huntington entered into a

   settlement agreement for the above referenced account. A copy of the

   settlement agreement is attached hereto as Exhibit A.

11. Pursuant to the terms of the settlement, Plaintiff was required to make a lump

   sum payment totaling $2,198.00 to settle and close her Huntington account.

12. Plaintiff, via her debt settlement representative, timely made the requisite

   settlement payment. Proof of this payment is attached hereto as Exhibit B.

13. However, nearly a year later, Plaintiff’s Huntington account continued to be

   negatively reported.

14. In particular, on a requested credit report dated January 13, 2021, Plaintiff’s

   Huntington account was reported with a status of “CHARGE OFF,” a balance

   of $2,196.00 and a past due balance of $2,196.00. The relevant portion of

   Plaintiff’s credit report is attached hereto as Exhibit C.

15. This tradeline was inaccurately reported. As evidenced by the settlement

   agreement and proof of payment, the account was settled for less than full

   balance and must be reported as settled with a balance of $0.00.

16. On or about February 24, 2021, Plaintiff, via her attorney at the time, notified

   credit reporting agencies directly of a dispute with completeness and/or

   accuracy of the reporting of Plaintiff’s Huntington account. A redacted copy of

   this letter is attached hereto as Exhibit D.




                                       3
Case: 5:21-cv-00765-SL Doc #: 1 Filed: 04/12/21 4 of 7. PageID #: 4




17. Therefore, Plaintiff disputed the accuracy of the derogatory information

   reported by Huntington to credit reporting agencies via certified mail in

   accordance with 15 U.S.C. § 1681i of the FCRA.

18. In April of 2021, Plaintiff requested updated credit reports for review. The

   tradeline for Plaintiff’s Huntington account remained inaccurate, as Defendants

   failed to correct the inaccuracy. The relevant portion of the April 2021 credit

   report is attached hereto as Exhibit E.

19. Trans Union did not notify Huntington of the dispute by Plaintiff in accordance

   with the FCRA, or alternatively, did notify Huntington and Huntington failed to

   properly investigate and delete the tradeline or properly update the tradeline on

   Plaintiff’s credit reports.

20. If Huntington had performed a reasonable investigation of Plaintiff’s dispute,

   Plaintiff’s Huntington account would have been updated to reflect a “settled”

   status with a balance of $0.00.

21. Despite the fact that Huntington has promised through its subscriber

   agreements or contracts to accurately update accounts, Huntington has

   nonetheless willfully, maliciously, recklessly, wantonly, and/or negligently

   failed to follow this requirement as well as the requirements set forth under the

   FCRA, which has resulted in the intended consequences of this information

   remaining on Plaintiff’s credit reports.

22. Defendants failed to properly maintain and failed to follow reasonable

   procedures to assure maximum possible accuracy of Plaintiff’s credit

   information and Plaintiff’s credit reports, concerning the account in question,



                                      4
Case: 5:21-cv-00765-SL Doc #: 1 Filed: 04/12/21 5 of 7. PageID #: 5




   thus violating the FCRA. These violations occurred before, during, and after

   the dispute process began with Trans Union.

23. At all times pertinent hereto, Defendants were acting by and through their

   agents, servants and/or employees, who were acting within the scope and

   course of their employment, and under the direct supervision and control of the

   Defendants herein.

24. At all times pertinent hereto, the conduct of Defendants, as well as that of their

   agents, servants and/or employees, was malicious, intentional, willful, reckless,

   negligent and in wanton disregard for federal law and the rights of the Plaintiff

   herein.

                           CLAIM FOR RELIEF

25. Plaintiff reasserts and incorporates herein by reference all facts and allegations

   set forth above.

26. Trans Union is a “consumer reporting agency,” as codified at 15 U.S.C. §

   1681a(f).

27. Huntington is an entity that, regularly and in the course of business, furnishes

   information to one or more consumer reporting agencies about its transactions

   or experiences with any consumer and therefore constitutes a “furnisher,” as

   codified at 15 U.S.C. § 1681s-2.

28. Huntington is reporting inaccurate credit information concerning Plaintiff to

   one or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.

29. Plaintiff notified Defendants directly of a dispute on the account’s

   completeness and/or accuracy, as reported.



                                       5
Case: 5:21-cv-00765-SL Doc #: 1 Filed: 04/12/21 6 of 7. PageID #: 6




30. Huntington failed to complete an investigation of Plaintiff’s written dispute and

   provide the results of an investigation to Plaintiff and the credit bureaus within

   the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

31. Huntington failed to promptly modify the inaccurate information on Plaintiff’s

   credit reports in violation of 15 U.S.C. § 1681s-2(b).

32. Trans Union failed to delete information found to be inaccurate, reinserted the

   information without following the FCRA, or failed to properly investigate

   Plaintiff’s disputes.

33. Trans Union failed to maintain and failed to follow reasonable procedures to

   assure maximum possible accuracy of Plaintiff’s credit reports, concerning the

   account in question, violating 15 U.S.C. § 1681e(b).

34. As a result of the above violations of the FCRA, Plaintiff suffered actual

   damages in one or more of the following categories: lower credit score, denial

   of credit, embarrassment and emotional distress caused by the inability to

   obtain financing for everyday expenses, rejection of credit card application,

   higher interest rates on loan offers that would otherwise be affordable and other

   damages that may be ascertained at a later date.

35. As a result of the above violations of the FCRA, Defendants are liable to

   Plaintiff for actual damages, punitive damages, statutory damages, attorney’s

   fees and costs.




                                      6
      Case: 5:21-cv-00765-SL Doc #: 1 Filed: 04/12/21 7 of 7. PageID #: 7




       WHEREFORE, Plaintiff demands that judgment be entered against Defendants as

follows:

       1. That judgment be entered against Defendants for actual damages
          pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

       2. That judgment be entered against Defendants for punitive damages
          pursuant to 15 U.S.C. § 1681n;

       3. That the Court award costs and reasonable attorney's fees pursuant to 15
          U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

       4. That the Court grant such other and further relief as may be just and
          proper.

                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.

                                          Respectfully Submitted,


                                 Law Offices of Robert S. Gitmeid & Associates, PLLC

                                 By: /s/ Thomas G. Widman
                                 Thomas G. Widman, Esq. (Bar No. 0059259)
                                 30 Wall Street, 8th Floor #741
                                 New York, NY 10005
                                 Tel: (866) 249-1137
                                 E-mail: thomas.w@gitmeidlaw.com
                                 Attorneys for Plaintiff




                                                 7
